                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ELYANA SUKWANPUTRA, and FNU                                     CIVIL ACTION
 YULIUS
          v.                                                     NO. 19-3965

 WILLIAM BARR, United States Attorney
 General, et al.

                                                          ORDER

         AND NOW, this 19th day of September, 2019, for the reasons stated in the foregoing

Memorandum, Plaintiffs are given leave to file an Amended and/or Supplemental Complaint

within fourteen (14) days, or to file a separate Complaint in the Middle District of Pennsylvania,

seeking habeas relief, as soon as practicable.

         However, if Plaintiffs’ counsel ascertains that Plaintiffs are in danger of immediate

removal, counsel may file a Motion in this Court as an emergency matter, as this Court may have

power to stay removal if Plaintiffs have exhausted all other remedies.

                                                                     BY THIS COURT:


                                                                     /s/ Michael M. Baylson

                                                                     MICHAEL M. BAYLSON
                                                                     United States District Court Judge

O:\CIVIL 19\19-3965 Sukwanputra v Barr\19cv3965 order for memorandum 09192019.docx
